UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ROBERT NANCE, a/k/a Robert Nance, a/k/a Thomas James
Alvin, a/k/a T.J. Alvin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:06-cr-00027-RAJ-JEB-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Robert Nance, Appellant Pro Se. Michael Ronald Gill,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Robert Nance appeals the district court’s order

denying his petition for injunctive relief in which he seeks

certain changes to his presentence report.                We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Nance, No. 4:06-cr-00027-RAJ-JEB-1 (E.D. Va. filed Feb. 5, 2010,

and   entered    Feb.    8,    2010).         We   deny   Nance’s   motion      for

preparation     of   a   transcript      at    government    expense,     and   we

dispense   with      oral     argument    because     the   facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2